Citation Nr: 0620819	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-00 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for lumbosacral 
degenerative arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1967 to 
November 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

As an initial matter, the Board notes that the veteran 
submitted additional argument, dated in May 2006, after this 
case was certified to the Board, but his accredited 
representative waived consideration by the RO of this newly 
submitted argument.  See Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
veteran also submitted other additional argument directly to 
the Board in April 2006, without an express waiver attached.  
Here, however, the Board notes that the evidence submitted in 
April 2006 was duplicative of evidence and argument received 
before the RO's February 2006 supplemental statement of the 
case (SSOC).  Since this evidence was, in fact, considered by 
the RO in making its most recent determination, a remand is 
not necessary.  

The Board notes that several other of the veteran's claims 
were originally on appeal.  After repeated attempts by the 
veteran, most were withdrawn at his request.  The RO 
certified to the Board the captioned issue of service 
connection for lumbosacral degenerative arthritis, as well as 
a claim for an increased rating for the veteran's service-
connected post-traumatic arthritis of the left knee with 
chondromalacia, currently evaluated as 10 percent disabling.  
However, the veteran has repeatedly submitted statements 
clearly stating that, of the issues once appealed, the only 
issue he wishes to pursue is service connection for 
degenerative disc disease of the cervical spine and 
lumbosacral degenerative arthritis.  (The veteran was granted 
service connection for degenerative disc disease of the 
cervical spine in a rating decision dated in June 2005; he 
has not appealed either the 10 percent evaluation awarded or 
the effective date assigned, and it therefore is not before 
the Board.)    

In a handwritten statement from the veteran dated in December 
2005, he wrote that "Lumbar degenerative, neck & spine, this 
is the only claim that's supposed to be going still active 
[sic]."  He further stated that he had "heard on neck & 
spine," clearly acknowledging having been service-connected 
for degenerative disc disease of the cervical spine, but that 
he had not heard anything on the "lumbar degenerative" 
claim.  In subsequent statements dated in December 2005 and 
January and April 2006, the veteran continued to make clear 
that the only issues he was still pursuing were those related 
to the lumbar and cervical spine, which he appears to 
perceive as a single issue.  Since the veteran has clearly 
expressed a desire to pursue only the issues related to the 
spine, the Board can only conclude that the appealed issue of 
an increased rating for post-traumatic arthritis of the left 
knee with chondromalacia is withdrawn and is no longer before 
the Board.  See 38 C.F.R. § 20.204 (2005).  Therefore, since 
the service-connected cervical spine issue has not been 
appealed, the Board determines that the only issue before the 
Board is the issue of service connection for lumbosacral 
degenerative arthritis.  


FINDING OF FACT

The veteran's lumbosacral degenerative arthritis is not 
related to his military service.


CONCLUSION OF LAW

The veteran does not have lumbosacral degenerative arthritis 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including arthritis, may be presumptively service connected 
if they become manifest to a degree of 10 percent or more 
within one year of leaving qualifying military service.  
38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2005).  Further, 
disability which is proximately due to or the result of a 
service-connected disease or injury is considered service-
connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).

The veteran's service medical records (SMRs) are of record, 
and they show no complaints of or treatment for any back 
injury or disability.  The SMRs show that the veteran was 
involved in a motor vehicle accident in September 1971, less 
than two months before being released from active duty.  The 
SMRs show treatment for multiple lacerations of the face and 
forehead, and complaints of pain in both knees.  Nothing in 
the post-accident treatment notes or the veteran's discharge 
examination in October 1971 suggests there was any back 
complaint or injury.    

The veteran claims that the degenerative changes to his 
lumbar spine are secondary to his service-connected bilateral 
knees disability.  He was afforded a VA examination in 
January 2003, at which time he gave a history of significant 
back pain since September 2002.   X-ray examination in 
January 2003 revealed posterior degenerative changes of L4, 
L5, and S1, and the examiner diagnosed generalized 
osteoarthritis.  

Following the January 2003 VA spine examination, the RO 
requested a medical opinion, based on the evidence of record, 
as to whether or not the veteran's lumbar spine complaints 
are related to his military service.  In his August 2003 
report, the examiner, who was the chief of orthopedics at a 
VA Medical Center (VAMC), summarized the veteran's related 
history, including his service connection for post-traumatic 
osteoarthritis of the left knee with chondromalacia of the 
patella.  The expressed issue was whether or not the 
veteran's patellofemoral arthrosis of his knee would likely 
lead to development of degenerative joint disease of the 
lumbar spine.  

The physician noted that he was unaware of any data pointing 
to an association between the development of patellofemoral 
arthrosis and lumbar disk disease.  He noted, however, that, 
while it is feasible that altered mechanics of gait might 
contribute to development of mechanical low back pain, the 
degree of alteration of gait would have to be profound, and 
would have to be over a period of years, usually decades, in 
order to bring about such changes.  After review of the 
veteran's record and radiographs, the physician noted that 
the veteran has profound lumbar disk degeneration between L5-
S1, with spondylosis.  It was noted that this could easily 
account for significant lumbar spine pain, but that the 
origin of the veteran's pain remained in question.  Etiologic 
factors that may be associated with the development of lumbar 
disk degeneration were said to include obesity, smoking, a 
history of repetitive traumas, certain occupations such as 
truck driving, previous disk herniation, or other injury.  Of 
these, the only risk factor shown in the veteran's record was 
tobacco use.

The examiner continued that, while the veteran's 
patellofemoral arthrosis may have resulted in altered 
mechanics of gait that could lead to the development of 
mechanical back pain, there was little likelihood that the 
veteran's knee arthrosis would lead to the development of 
severe disk degeneration.  The examiner concluded that it is 
more likely than not that the veteran's profound lumbar 
degenerative disk disease at L5-S1 has little, if any, 
etiological relationship to his patellofemoral arthrosis of 
the knee.  

Of record is a September 2004 note from the veteran's 
chiropractor, T.J., who noted that the veteran reported 
experiencing right low back pain.  Dr. J. noted that the 
veteran denied knowing the causes of his symptoms, but that 
he had experienced pain for at least a month.  Dr. J.'s note 
expressed no opinion as to the etiology of the veteran's low 
back pain.  

A November 2004 VA outpatient treatment record noted that the 
veteran had degenerative joint disease of the neck and 
lumbosacral spine, and that it was getting worse.  The 
treatment note recorded that the veteran described an in-
service motor vehicle accident and that the veteran 
attributed "his present injury" to the accident.  This 
clinician did not express any opinion as to the etiology of 
the veteran's lumbosacral spine complaints.  

Here, while there is medical evidence of a current 
disability, lumbosacral degenerative arthritis, there is no 
record of any complaints or treatment for any back-related 
injury of disease either in service or in the one-year 
presumptive period thereafter.  Without medical evidence of 
in-service or immediate post-service incurrence or 
aggravation of an injury or disease, service connection on a 
direct or presumptive basis is not warranted. 

Rather, the veteran contends that his lumbosacral 
degenerative arthritis is secondary to his service-connected 
in-service knee injuries.  As noted, disability that is 
proximately due to or the result of a service-connected 
disease or injury is considered service-connected.  38 C.F.R. 
§ 3.310(a).  Here, however, there is no credible medical 
evidence that the veteran's lumbosacral degenerative 
arthritis is secondary to his service-connected knee 
injuries.  To the contrary, the medical opinion of the VAMC 
chief of orthopedics was that, while the affects of the 
veteran's service-connected knee disabilities could account 
for significant mechanical lumbar spine pain, it is more 
likely than not that the veteran's profound lumbar 
degenerative disk disease at L5-S1 has little, if any, 
etiological relationship to his patellofemoral arthrosis of 
the knee.  While this physician speculated that the veteran's 
service-connected knee disabilities could account for 
significant mechanical lumbar spine pain, the Board cannot 
grant service connection based on such a speculative 
observation.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(by using the term "could," without supporting clinical 
data or other rationale, doctor's opinion simply is too 
speculative to provide the degree of certainty required for 
medical nexus evidence.)  In short, the veteran's 
degenerative disc disease of the lumbar spine is not 
secondary to his service-connected knees.

In written statements the veteran continues to contend that 
his current lumbosacral degenerative arthritis is secondary 
to his service-connected knee disabilities.  However, there 
is no evidence of record showing that the veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of his disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2005).

While, as has been opined, altered mechanics of gait that 
could lead to the development of mechanical back pain, pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not constitute a disability for which 
service connection may be granted.  Sanchez-Benitez, 13 Vet. 
App. 282, 285 (1999), aff'd, 259 F.3d. 1356 (Fed. Cir. 2001).  
In this case, even if it were to be established that the 
veteran suffers low back pain that is due to altered 
mechanics of gait brought about by his service-connected knee 
disabilities, as opposed to lumbosacral degenerative 
arthritis, the back pain would be considered a symptom of the 
service-connected knee disabilities, not a separate 
compensable disability.  Id.  In any event, the veteran's 
gait has nowhere been described as profoundly altered, and 
there is no evidence that any alteration has been present for 
years or decades.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's current lumbosacral degenerative arthritis is not 
traceable to disease or injury incurred in or aggravated 
during active military service.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2003, before the RO adjudicated his claim.

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection for what he 
described as low back pain, what evidence and/or information 
was already in the RO's possession, what additional evidence 
and/or information was needed from the veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the veteran's behalf.  The RO 
specifically requested that the veteran provide any medical 
evidence he had pertaining to his claim, and listed many 
examples of other medical and non-medical evidence that might 
pertain to his claim and that he therefore should submit.  
The RO also provided a statement of the case (SOC) and a SSOC 
reporting the results of its reviews, and the text of the 
relevant portions of the VA regulations.  

Additionally, while the VCAA notification to the veteran did 
not include the criteria for assignment of disability ratings 
or for award of an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), these issues are not now 
before the Board.  In any event, the veteran was apprised of 
these in correspondence dated in April 2006, and a remand of 
the service connection question therefore is not necessary.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and afforded him a 
medical examination in order to determine whether or not his 
claimed disability is etiologically related to his military 
service.  VA has no duty to inform or assist that was unmet.


ORDER

Entitlement to service connection for lumbosacral 
degenerative arthritis is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


